                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                          )
   IN RE:                                                 )
                                                          )
   GENERAL MOTORS LLC                                     )
   IGNITION SWITCH LITIGATION                             )     No. 14-MD-2543 (JMF)
                                                          )     No. 14-MC-2543 (JMF)
   This Document Relates only to Sherry Ann               )
   Champagne, individually and as special administrator   )     Hon. Jesse M. Furman
   of the estate of Van Hugh Needham, Deceased            )
                                                          )
   Case No: 1:18-cv-08922



      MOTION FOR ORDER PERMITTING SUBMISSION OF MEMORANDUM AND
            DECLARATION IN SUPPORT OF MOTION TO WITHDRAW
                       UNDER SEAL AND IN CAMERA

            Langdon & Emison, LLC (hereinafter the “Firm”) respectfully requests an Order

   permitting the Firm to file their Memorandum in Support of the Firm's Motion to Withdraw as

   Counsel and Declaration in Support of the Firm's Motion to Withdraw as Counsel, under seal and

   in camera. Because the Memorandum in Support of the Firm's Motion to Withdraw as Counsel

   and the Declaration reflect confidential information pursuant to New York Rule of Professional

   Conduct 1.6(a), the Firm respectfully requests that the Court permit the Firm to submit

   both     the Memorandum and the Declaration under seal and in camera (that is, to file both

   documents under seal and submit both documents to the Court by email without disclosure

   to any other     parties). The Firm has filed a Memorandum in Support of this Motion and has

   submitted the Declaration and Memorandum in Support of the Firm's Motion to Withdraw by email

   in accordance with Your Honor’s Individual Rules and Practices.
Request GRANTED. The Clerk of Court is directed to docket this in 14-MD-2543 and 18-
CV-8922. The Clerk of Court is further directed to terminate 14-MD-2543, ECF No. 7604 and 18-
CV-8922, ECF No. 31. SO ORDERED.




                                               December 11, 2019
Dated: December 11, 2019   Respectfully submitted,

                            /s/ Brett A. Emison
                           Langdon & Emison, LLC
                           Brett A. Emison
                           Brett@lelaw.com
                           911 Main Street
                           P.O. Box 220
                           Lexington, Missouri 64067
                           Telephone No.: (660) 259-7199
                           Facsimile No.: (660) 259-4571

                           Attorney for Plaintiff




                              2
